Citation Nr: 0019952	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veterans' death and denied entitlement 
to Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35 (DEA).  In the VA Form 9 she filed in June 1995, 
the appellant withdrew her appeal regarding entitlement to 
DEA.

In her notice of disagreement and VA Form 9, the appellant 
asserted that the veteran, prior to his death, had a claim 
pending for an increased rating for his service connected 
disability from residuals a gastrectomy as well as a claim 
for a total disability rating for compensation purposes based 
on individual unemployability due to his service-connected 
disabilities (TDIU).  In a March 2000 rating decision which 
apparently has not been appealed, the RO denied accrued 
benefits based on the claim for an increased rating for the 
service-connected gastric disorder.


FINDINGS OF FACT

1.  The veteran died in March 1994 at the age of 78.

2.  The death certificate indicates that the immediate cause 
of death was septicemia and that an important condition which 
contributed to the cause of death was diabetes mellitus.

3.  At the time of his death, the veteran had service-
connected disability from residuals of gastrectomy, 
postoperative ventral hernia, maxillary sinusitis, somatic 
amblyopia of the left eye, and scars on the face and right 
hand.

4.  The record contains no competent medical evidence that 
the veteran's service-connected disability from residuals of 
gastrectomy, postoperative ventral hernia, maxillary 
sinusitis, somatic amblyopia of the left eye, or scars on the 
face and right hand caused or contributed to the cause of the 
veteran's death.

5.  The record contains no medical evidence that the 
veteran's septicemia or diabetes mellitus were incurred in or 
aggravated during his active military service or that there 
is a nexus between the cause of the veteran's death and any 
disease or injury incurred or aggravated during his active 
military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  The VA benefits 
system requires more than just an allegation of entitlement.  
A claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, the 
statute requires the claim to be accompanied by some 
evidence.  Id.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1999).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1999).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1999).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1999).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

The veteran's death, and the disorder identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element -- competent medical evidence of a current disability 
-- will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  Therefore, the 
appellant must meet only the second and third elements under 
Caluza for a well-grounded claim.

At the time of the veteran's death, service connection was in 
effect for residuals of gastrectomy, postoperative ventral 
hernia, maxillary sinusitis, somatic amblyopia of the left 
eye, and scars on the face and right hand.

The death certificate indicates that the veteran died in 
March 1994.  At that time, he was 78 years old.  The 
immediate cause of death was listed as septicemia.  An 
important condition contributing to the immediate cause of 
death was diabetes mellitus.  No other contributing causes 
were listed.  No autopsy was conducted.

The appellant has asserted that the veteran's service-
connected disabilities, particularly his disability from his 
service-connected gastric disorder, contributed to the cause 
of his death.  However, the record contains no competent 
medical evidence that the veteran's disability from his 
gastric disorder, or any other of his service connected 
disabilities, contributed to the cause of his death.  The 
record includes his terminal hospital records which are 
negative for service connected disability except by history.  
Further, these records do not show that the service connected 
gastric disorder caused debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of the 
primary causes of death.  In the absence of evidence that the 
appellant has the expertise to render opinions about medical 
causation, her own assertions about the cause of the 
veteran's death are afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Her 
assertions about what she had been told by doctors are too 
attenuated in inherently unreliable to constitute the medical 
evidence necessary to support a well-grounded claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the absence of competent medical evidence that the 
veteran's disability from his service-connected disorders 
caused or contributed to the cause of his death, the third 
element of the Caluza analysis is not satisfied.  There is no 
evidence of a nexus between a current disability and any 
disease or injury incurred during active military service.  
The Board concludes that the claim of entitlement to service 
connection for the cause of the veteran's death as being 
caused or contributed to by any of his service-connected 
disabilities is not well grounded.

I have also considered whether the disease which caused the 
veteran's death should be service connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops diabetes mellitus to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment of diabetes 
mellitus or any blood disorder.  Nor does the record show 
that he had compensable disability from diabetes mellitus 
within the first post-service year.

The Board has reviewed the entire record and finds no 
evidence that the veteran had septicemia in service.  
Further, there is no indication that he incurred diabetes 
mellitus during his active duty service.  Furthermore, the 
record contains no competent medical evidence that the 
septicemia and diabetes mellitus which either caused or 
contributed to his death were related to any disease or 
injury he incurred in service.  Therefore, the Board 
concludes that the claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

